DENIED and Opinion Filed December 30, 2020




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-20-01101-CV

                  IN RE DEBORAH KAYE NATHAN, Relator

           Original Proceeding from the 366th Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 366-81791-2019

                         MEMORANDUM OPINION
               Before Justices Schenck, Partida-Kipness, and Nowell
                            Opinion by Justice Schenck
      In this original proceeding, Deborah Kaye Nathan has filed a petition for writ

of mandamus seeking the Court’s assistance to overturn the trial court’s order

denying her objection to allowing three out-of-state witnesses to testify by

videoconference in her plea proceeding. Relator contends that allowing the

witnesses to testify from a remote location through videoconferencing violates her

constitutional right to confront her accusers.

  To obtain mandamus relief, relator must show she has no adequate remedy at law

for obtaining the relief she seeks and that she has a clear right to the relief. Powell v.

Hocker, 516 S.W.3d 488, 494–495 (Tex. Crim. App. 2017). When challenging the
trial court’s judicial decision, relator has a clear right to relief if she shows the act at

issue is ministerial rather than judicial in nature. Id. at 495. A court’s decision is

ministerial when the governing law is of such absolute clarity and certainty that

nothing is left to the court's discretion—when the law upon which relator relies

is “definite, unambiguous, and unquestionably applies to the indisputable facts of

the case.” Id. (quoting State ex rel. Young v. Court of Appeals for Sixth Dist., 236
S.W.3d 207, 210 (Tex. Crim. App. 2007)). A relator may be entitled to relief even

upon an issue of first impression if the governing law meets these criteria. Id.

       After reviewing relator’s mandamus petition and the mandamus record, we

conclude relator has failed to show she is entitled to the relief requested.

       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a).




                                              /David J. Schenck/
                                              DAVID J. SCHENCK
                                              JUSTICE

201101F.P05




                                           –2–